Order entered September 30, 2019




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00968-CV

                               SRINIVAS “SINU” POHAR, Appellant

                                                   V.

                                    KISHAN DHONDI, Appellee

                         On Appeal from the 429th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 429-03470-2018

                                               ORDER
           Although appellant initially indicated that there was no reporter’s record, by letter dated

September 26, 2019, he informs the Court that he has now requested the reporter’s record from a

hearing held on April 18, 2019. Because the time to file the reporter’s record is past due, the

Court, on its own motion, ORDERS Cindy Bardwell, Official Court Reporter for the 429th

Judicial District Court, to file the reporter’s record by October 21, 2019. Appellant’s brief on

the merits will be due within thirty days after the reporter’s record is filed.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Bardwell and all

parties.

                                                          /s/   ERIN A. NOWELL
                                                                JUSTICE